UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the month of October 2014 EXFO Inc. (Translation of registrant’s name into English) 400 Godin Avenue, Quebec, Quebec, CanadaG1M 2K2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. TABLE OF CONTENTS Signatures Press Release Unaudited Interim Consolidated Balance Sheets Unaudited Interim Consolidated Statements of Earnings Unaudited Interim Consolidated Statements of Comprehensive Income (Loss) Unaudited Interim Consolidated Statements of Changes in Shareholders' Equity Unaudited Interim Consolidated Statements of Cash Flows Table of Contents On October 8, 2014, EXFO Inc., a Canadian corporation, reported its results of operations for the fourth fiscal quarter and year end for the fiscal year ended August 31, 2014. This report on Form 6-K sets forth the news release relating to EXFO’s announcement and certain information relating to EXFO’s financial condition and results of operations for the fourth fiscal quarter and the fiscal year ended August 31, 2014. This press release and information relating to EXFO’s financial condition and results of operations for the fourth fiscal quarter and year end for the fiscal year ended August 31, 2013 are hereby incorporated as a document by reference to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of July 30, 2001 and to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of March 11, 2002 and to amend certain material information as set forth in these two Form F-3 documents. Page 1 of 12 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EXFO INC. By:/s/ Benoit Ringuette Name:Benoit Ringuette Title:General Counsel and Corporate Secretary Date: October 9, 2014 Page 2 of 12 Table of Contents EXFO Reports Fourth-Quarter and Fiscal 2014 Results Q4 2014 § Sales total US$59.7 million with gross margin reaching 63.0% § Bookings attain US$57.3 million, up 6.3% year-over-year § Adjusted EBITDA amounts to US$5.8 million, 9.6% of sales Fiscal 2014 § Sales total US$230.8 million, while bookings attain US$240.4 million § Adjusted EBITDA amounts to US$14.4 million, 6.2% of sales § Operating expenses decrease US$6.2 million year-over-year QUEBEC CITY, CANADA, October 8, 2014 — EXFO Inc. (NASDAQ: EXFO) (TSX: EXF) announced today financial results for the fourth quarter and fiscal year ended August 31, 2014. Sales in the fourth quarter of fiscal 2014 reached US$59.7 million compared to US$63.9 million in the third quarter of 2014 and US$60.9million in the fourth quarter of 2013. Annual sales decreased 4.7% to US$230.8 million in fiscal 2014 from US$242.2 million in 2013. Bookings totaled US$57.3 million for a book-to-bill ratio of 0.96 in the fourth quarter of fiscal 2014 compared to US$66.5 million in the third quarter of 2014 and US$54.0 million in the fourth quarter of 2013. Overall for fiscal 2014, bookings increased 3.0% to US$240.4million for a book-to-bill ratio of 1.04 from US$233.5million in2013. Gross margin before depreciation and amortization* attained 63.0% of sales in the fourth quarter of fiscal 2014 compared to 63.3% in the third quarter of 2014 and 62.9% in the fourth quarter of 2013.In fiscal 2014, gross margin improved to 62.4% of sales compared to 61.8% in 2013. In the fourth quarter of fiscal 2014, IFRS net earnings amounted to US$1.2 million, or US$0.02 per diluted share, including US$1.1million in after-tax amortization of intangible assets, US$0.4 million in stock-based compensation costs and a foreign exchange loss of US$0.3 million. In the third quarter of 2014, IFRS net earnings totaled US$1.7 million, or US$0.03 per diluted share, including US$1.0 million in after-tax amortization of intangible assets, US$0.4million in stock-based compensation costs and a foreign exchange loss of US$1.1 million. In the fourth quarter of 2013, IFRS net earnings amounted to US$3.8 million, or US$0.06 per diluted share, including US$1.1million in after-tax amortization of intangible assets, US$0.4 million in stock-based compensation costs and a foreign exchange gain of US$1.3 million. In fiscal 2014, IFRS net earnings totaled US$0.8 million, or US$0.01 per diluted share, including US$4.1 million in after-tax amortization of intangible assets, US$1.7 million in stock-based compensation costs and a foreign exchange gain of US$1.6 million. In 2013, IFRS net earnings totaled US$1.3 million, or US$0.02 per diluted share, including US$6.4 million in after-tax amortization of intangible assets, US$1.8 million in stock-based compensation costs, US$0.1 million in after-tax restructuring charges and a foreign exchange gain of US$4.1 million. Page 3 of 12 Table of Contents Adjusted EBITDA** totaled US$5.8 million, or 9.6% of sales, in the fourth quarter of fiscal 2014 compared to US$7.3million, or 11.5% of sales, in the third quarter of 2014 and US$7.1million, or 11.6% of sales, in the fourth quarter of 2013. Adjusted EBITDA amounted toUS$14.4million, or 6.2% of sales, in fiscal 2014 compared to US$17.3million, or 7.2% of sales in 2013. Cash and short-term investments increased by US$9.6 million to US$59.8 million in fiscal 2014, despite US$7.9million in additions to capital assets, including the asset acquisitions of ByteSphere and Aito Technologies. “After a challenging first quarter, EXFO delivered bookings growth of 6% to 10% year-over-year in each of the last three quarters to close fiscal 2014 with a bookings increase of 3% and a book-to-bill ratio of 1.04 compared to 0.96 in a more difficult 2013,” said Germain Lamonde, EXFO’s Chairman, President and CEO. “This bookings trend demonstrates we have passed an inflection point on the strength of several new products and solutions that are starting to have a consistent market impact. EXFO has significantly transformed itself in 2014 by bringing to market end-to-end solutions related to key challenges faced by fixed and mobile network operators such as increasing network capacity, assuring quality of experience, enhancing productivity, or introducing new strategic technologies like VoLTE, NFV and SDN.” “Given our continued flow of innovative solutions, recent contract wins with tier-1 wireless operators and two strategic technology acquisitions, I am confident our bookings momentum will persist and allow EXFO to deliver revenue and earnings growth,” Mr. Lamonde added. “Based on cost savings of US$6 million in 2014, we are also entering 2015 with strong earnings leverage as reflected in the second half of 2014 in which we increased sales and bookings 3.2% and 6.9% year-over-year while generating adjusted EBITDA of US$13.1million, or 10.6% of sales. With impending sales growth and continued cost controls, our 15% adjusted EBITDA margin target is clearly achievable in a not-too-distant future.” Selected Financial Information (unaudited) (In thousands of US dollars) Q4 2014 Q3 2014 Q4 2013 FY 2014 FY 2013 Sales $ Bookings $ Book-to-bill ratio Gross margin before depreciation and amortization* $ % Other selected information: Net earnings $ Amortization of intangible assets $ Stock-based compensation costs $ Restructuring charges $
